                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

            CHADWICK SMITH,

                  Plaintiff,
                                                     Case No. 19-cv-12318
                     v.
                                                UNITED STATES DISTRICT COURT
       GUIDANT GLOBAL INC., ET AL.,               JUDGE GERSHWIN A. DRAIN

                 Defendants.

______________________________/
OPINION AND ORDER DENYING DEFENDANTS’ MOTION TO DISMISS
                AMENDED COMPLAINT [10]

                               I. INTRODUCTION

      On August 6, 2019, 2019, Plaintiff Chadwick Smith (“Plaintiff”) filed the

instant collective action under the Fair Labor Standards Act (“FLSA”) for unpaid

overtime against Defendant Guidant Global, Inc. See ECF No. 1. On September

18, 2019, Plaintiff amended his Complaint to add Defendant Guidant Group, Inc.

See ECF No. 8.

      Presently before the Court is Defendants’ Guidant Global, Inc. and Guidant

Group, Inc. (together, the “Defendants”) Motion to Dismiss Amended Complaint,

filed on October 2, 2019. ECF No. 10. Plaintiff filed a Response on October 23,

2019. ECF No. 15. Defendants filed their Reply on November 6, 2019. ECF No.

16. A hearing on Defendants’ Motion was held on December 10, 2019. For the


                                       1
reasons that follow, the Court will DENY Defendants’ Motion to Dismiss Amended

Complaint [#10] as it relates to the issue of joint employment relationship status.

Further, the Court finds the consent issue of Defendants’ Motion MOOT.

                           II. FACTUAL BACKGROUND

      Plaintiff asserts that he was an hourly employee for Defendants from

approximately 2011 until 2017, working as a Coordinator in Owensville and

Edwardsport, Indiana. ECF No. 8, PageID.25, 27. He maintains that he reported his

hours to Defendants on a regular basis. Id. at PageID.27. According to Plaintiff, he

and the “Putative Class Members” regularly worked over forty hours in a week. Id.

In fact, Plaintiff alleges that he “routinely worked 60 to 90 hours per week.” Id.

Plaintiff asserts in his Amended Complaint that Defendants paid him and the

“Putative Class Members” according to an illegal “straight time for overtime”

payment scheme in violation of the FLSA. Id. at PageID.28. Plaintiff seeks to

recover unpaid overtime and other damages due to him and the “Putative Class

Members” in this collective action. Id. at PageID.24.

      Defendant Guidant Global, Inc. is a Michigan corporation that maintains its

headquarters in Southfield, Michigan. Id. at PageID.25. Defendant Guidant Group,

Inc. is a foreign corporation that conducts business and is headquartered in

Michigan. Id. Together, Defendants maintain that they have no record of Plaintiff

working for them “as a W-2 employee.” ECF No. 10, PageID.271 n.1. They contend



                                         2
that Plaintiff is instead “an employee and/or an independent contractor” for a staffing

agency, Warren Steele & Associates.           Id.   Defendant Guidant Group, Inc.

purportedly “helped to facilitate three different assignments of [Plaintiff],” as an

employee and/or independent contractor of Warren Steel & Associates, by “lending

administrative support.”1 Id.

      Plaintiff alleges that Defendants are a “single enterprise” under “common

control” with a “common business purpose,” as they complement and depend on

each other to “operate, staff, and otherwise satisfy their obligations.” ECF No. 8,

PageID.25. Further, he asserts that Defendants “control the terms, methods, and

types of pay” which he and other “Putative Class Members” receive.              Id. at

PageID.27.

      Plaintiff commenced this collective action under the FSLA only against

Defendant Guidant Global, Inc. See ECF No. 1. He attached his “Consent to Join

Wage Claim” against Defendant Guidant Group, Inc. to his initial Complaint. Id. at

PageID.10. On September18, 2019, Plaintiff amended his Complaint to also include

Defendant Guidant Group, Inc. See ECF No. 8. On October 22, 2019, Plaintiff filed

his additional consent to participate in this collective action lawsuit against

Defendant Guidant Global, Inc. See ECF No. 14, PageID.286.


1
  Defendants assert that they will file a motion for summary judgment “[i]f
necessary, and at the appropriate time” in the instant action since Plaintiff “is not
their employee[.]” See ECF No. 10, PageID.271 n. 1.

                                          3
      Defendants filed their instant Motion on October 2, 2019. ECF No. 10. They

argue that Plaintiff’s Amended Complaint should be dismissed for two reasons: (1)

that Plaintiff’s consent form is defective as to Defendant Guidant Global, Inc.

because it only names Defendant Guidant Group, Inc.; and (2) that Plaintiff failed to

adequately plead a “joint employment relationship” such that Defendant Guidant

Group, Inc. plausibly could be considered his employer. Id. at PageID.269. Plaintiff

opposed Defendants’ Motion on October 23, 2019, asserting that Defendants’ first

claim is now moot and contending that he did adequately plead Defendant Guidant

Group, Inc. as his employer. ECF No. 15, PageID.293. Defendants filed their Reply

to Plaintiff’s opposition on November 6, 2019. ECF No. 16.

                                    III. LEGAL STANDARD

      Federal Rule of Civil Procedure 12(b)(6) allows the court to make an

assessment as to whether the plaintiff has stated a claim upon which relief may be

granted. See FED. R. CIV. P. 12(b)(6). To withstand a motion to dismiss pursuant to

Rule 12(b)(6), a complaint must comply with the pleading requirements of Federal

Rule of Civil Procedure 8(a)(2). See Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009).

Rule 8(a)(2) requires “a short and plain statement of the claim showing that the

pleader is entitled to relief, in order to give the defendant fair notice of what the . . .

claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007) (quotation marks omitted) (quoting FED. R. CIV. P. 8(a)(2); Conley



                                            4
v. Gibson, 355 U.S. 41, 47 (1957)). To meet this standard, a complaint must contain

sufficient factual matter, accepted as true, to “state a claim to relief that is plausible

on its face.” Twombly, 550 U.S. at 570; see also Iqbal, 556 U.S. at 678–80 (applying

the plausibility standard articulated in Twombly).

      When considering a Rule 12(b)(6) motion to dismiss, the Court must construe

the complaint in a light most favorable to the plaintiff and accept all of his factual

allegations as true. Lambert v. Hartman, 517 F.3d 433, 439 (6th Cir. 2008). While

courts are required to accept the factual allegations in a complaint as true, Twombly,

550 U.S. at 556, the presumption of truth does not apply to a claimant’s legal

conclusions. See Iqbal, 556 U.S. at 678. Therefore, to survive a motion to dismiss,

the plaintiff’s pleading for relief must provide “more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do.” Ass'n of

Cleveland Fire Fighters v. City of Cleveland, 502 F.3d 545, 548 (6th Cir. 2007)

(quoting Twombly, 550 U.S. at 555) (internal citations and quotations omitted).

                                        IV. ANALYSIS

      Defendants present two arguments in support of their Motion to Dismiss.

First, they assert that Plaintiff’s consent to the collective action, as to Defendant

Guidant Global, Inc., is defective. ECF No. 10, PageID.269. Second, they claim

Plaintiff fails to adequately plead a joint employment relationship for Defendants as

defined by the FLSA. Id. The Court shall address each argument in turn.



                                            5
   A. Plaintiff Properly Filed His Consent to Collective Action Against Both
      Defendants

      Section 216(b) of the FLSA states, in relevant part, that “[n]o employee shall

be a party plaintiff to any such action unless he gives his consent in writing to

become such a party and such consent is filed in the court in which such action is

brought.” 29 U.S.C. §216(b). When Defendants filed their Motion, Plaintiff filed a

consent only as to Defendant Guidant Group, Inc. See ECF No. 1, PageID.10. On

October 22, 2019, however, Plaintiff filed his additional consent to participate in this

collective action lawsuit against Defendant Guidant Global, Inc. See ECF No. 14,

PageID.286.

      In his Response, Plaintiff argues that this additional filing renders Defendants’

Motion, as it relates to the consent issue, moot.         ECF No. 15, PageID.293.

Defendants acknowledged Plaintiff’s filing of consent as to Defendant Guidant

Global, Inc. in their Reply. ECF No. 16, PageID.311. They thus agree with Plaintiff

that this issue is moot. Id.

      Accordingly, this Court finds that Defendants’ Motion, as it relates to the

consent issue, is moot.

   B. Plaintiff Sufficiently Alleges Defendants’ Joint Employment Relationship

      The FLSA defines an “employer” as “any person acting directly or indirectly

in the interest of an employer in relation to an employee ….” 29 U.S.C. § 203(d).

Two or more entities can be joint employers and responsible for complying with the

                                           6
Act. See 29 C.F.R. § 791.2(a). Under the FLSA, the issue of joint employment

depends upon “all of the facts in the particular case and is largely an issue of control.”

Parrott v. Marriott International, Inc., 2017 WL 3891805, at *1 (E.D. Mich. Sept.

6, 2017) (quoting Bacon v. Subway Sandwiches & Salads LLC, 2015 WL 729632,

at *4 (E.D. Tenn. Feb. 19, 2015)). The Sixth Circuit has not formulated a test to

identify a joint employer for FLSA purposes; however, in this district, the focus has

been the following factors: whether the plaintiff’s alleged joint employer (1) had the

power to hire and fire employees; (2) supervised and controlled employee work

schedules or conditions of employment; (3) determined the rate and method of

payment; and (4) maintained employment records. See Parrott, 2017 WL 3891805,

at *2; Dowd v. Directv, LLC, 2016 WL 28866, at *4 (E.D. Mich. Jan. 4, 2016) (citing

Bonnett v. California Health & Welfare Agency, 704 F.2d 1465 (9th Cir. 1983)).

         In the instant matter, Defendants contend that Plaintiff does not plead “any of

the indicia of joint employment[.]”        ECF No. 10, PageID.277.          Specifically,

Defendants argue that Plaintiff has not adequately plead in the Amended Complaint

that Defendant Guidant Group, Inc. employed him.              Id.   They maintain that

Plaintiff’s allegation that Defendants are an “enterprise” is insufficient on the issue

of who employed Plaintiff. ECF No. 16, PageID.315. At the hearing, Defendants

argued that a “higher level of pleading” is required for this case on the joint employer

issue.



                                            7
      In their Reply, Defendants cite to a case from the Western District of Texas

for support that Plaintiff’s Amended Complaint in the instant matter is deficient.

ECF No. 16, PageID.314. In Joaquin v. The Coliseum, Inc., the court found that

Plaintiffs did not adequately plead Defendant Alejandro Hinojosa qualified as their

employer under the FLSA. 2016 WL 3906820, at *4 (W.D. Tex. July 13, 2016).

The court explained that Plaintiffs “fail[ed] to plead facts relevant to most of the

economic reality factors adopted by the Fifth Circuit.” Id. Further, the court

determined that Plaintiffs’ allegations concerning Defendant Hinojosa’s control of

the corporate Defendants’ operations were “conclusory.” Id. Finally, it noted how

Plaintiffs failed to plead any facts regarding whether Defendant Hinojosa possessed

hiring power; maintained employment records or defined the terms of their work;

controlled the conditions of their employment; or even plead what Defendant

Hinojosa’s role was in relation to the various other named corporate Defendants. Id.

      The Court does not find the Joaquin decision persuasive as it relates to the

instant matter. First, the Court recognizes that the Sixth Circuit has not adopted the

“economic reality test,” which was employed by the district court in Joaquin, in

order to evaluate an employer/employee relationship under the FLSA. Courts have

applied many variations of the joint employer test; the touchstone of many of the

variations of the joint employer test is “that the employment relationship is highly

fact-dependent and different factors may be appropriate under different factual



                                          8
scenarios.” Ali v. Piron, LLC, 2018 WL 1185271, at *5 (E. D. Mich. Mar. 7, 2018).

The Court is not inclined to follow the “economic reality test” adopted by the Fifth

Circuit and applied in Joaquin.

      Second, Plaintiff here pleads several facts evidencing the control which

Defendants’ jointly exercised over him. Specifically, Plaintiff directs the Court to

pages four and five of his Amended Complaint which include allegations

“supporting [Defendant] Guidant Group’s status as [his] joint employer[.]” ECF No.

15, PageID.300. Plaintiff alleges background information of both Defendants,

including that they (1) provide global workforce management and staffing solutions;

(2) connect staffing companies to clients, such as power companies; and (3) control

the terms, methods, and types of pay Plaintiff and other “Putative Class Members”

receive. ECF No. 8, PageID.27. Plaintiff next discusses his specific relationship to

Defendants, alleging that he (1) worked for Defendants between 2011 and 2017; (2)

performed work as a Coordinator in Owensville and Edwardsport, Indiana; and (3)

reported his hours to Defendants on a regular basis. Id. Additionally, Plaintiff

incorporates facts evidencing Defendants’ alleged violation of the FLSA, including

that Defendants’ “created,” “ratified,” “approved,” and failed to challenge the

“straight time for overtime” payment scheme. Id. at PageID.28.

      Plaintiff argues in his Response that that these allegations contend that both

Defendants acted in violation of their duties under the FLSA, as they both



                                         9
“performed [the above-mentioned] acts.” ECF No. 15, PageID.302. Further,

Plaintiff cites to several court decisions within the district which denied motions to

dismiss under Rule 12(b)(6) related to this joint employment relationship issue. Id.

at PageID.299. In Dowd v. Directv, LLC, for example, the court denied Defendant

employer’s motion to dismiss, finding that Plaintiffs sufficiently alleged details

about the nature of Defendants’ relationship with subcontractors. 2016 WL 28866,

at *5 (E.D. Mich. Jan. 4, 2016).       There, Plaintiffs included details about the

Defendants’ corporate structure, specifically a contractor-subcontractor relationship,

as well as the contracts by which they were bound by. Id.

      Another court in this district similarly denied a Defendant employer’s motion

to dismiss where the Plaintiffs’ complaint included “numerous claims which

sufficiently allege that [Defendant] exercises control and is their joint employer.”

Parrott v. Marriott International, Inc., 2017 WL 3891805, at *2 (E.D. Mich. Sept.

6, 2017). In Parrott, Plaintiffs alleged that Defendant supervised its employees and

their work schedules by auditing financial records; controlled operations; maintained

employment records; and imposed standardized procedures.             Id.   Given these

purported facts, along with Plaintiffs’ “numerous other allegations,” the court

determined that it could find Plaintiffs “sufficiently plead joint employment.” Id.

      In the instant matter, as listed above, Plaintiff similarly alleges facts revealing

the nature of Defendants’ status as a joint employer, including the control which



                                          10
Defendants purportedly exercised over Plaintiff. See ECF No. 8, PageID.8–9.

Furthermore, Plaintiff’s allegations contend that both Defendants performed each

purported act. Plaintiff argues that a “plain reading of the allegations reflects

[Plaintiff’s] contentions that Guidant Group and Guidant Global each acted in

violation of their duties under the FLSA.” ECF No. 15, PageID.302. The Court

recognizes how the first paragraph of Plaintiff’s Amended Complaint details how

both Defendant Guidant Global, Inc. and Defendant Guidant Group, Inc. failed to

pay Plaintiff and other workers like him overtime as required by the FLSA. ECF

No. 8, PageID.24. This allegation places Defendants on notice of the claims against

them. In fact, Defendants explain in their Motion that they are prepared to defend

the instant action by filing a motion for summary judgment “based on the fact that

[Plaintiff] is not their employee[.]” ECF No. 10, PageID.271 n. 1.

      The Court recognizes that this Motion is designed to test the sufficiency of

Plaintiff’s Amended Complaint. It is therefore required to look at all of Plaintiff’s

allegations in a light most favorable to him. By doing this, and drawing all

reasonable references in Plaintiff’s favor, the Court finds that he alleges enough facts

to support his joint employer theory. Plaintiff is not required to plead “detailed

factual allegations” about Defendants’ employment arrangements at this juncture.

See Ali v. Piron, LLC, 2018 WL 1185271, at *5 (E.D. Mich. Mar. 7, 2018). The




                                          11
Court can make a “reasonable inference” here that Defendants maintained a level of

control that could ultimately translate into a joint employment relationship. Id.

      Accordingly, the Court finds that Defendants’ Motion, as it relates to the issue

of joint employment relationship status, is denied.

                                  V. CONCLUSION

      For the reasons articulated above, the Court will DENY Defendants’ Motion

to Dismiss as it relates to the issue of joint employment relationship status [#10].

Further, the Court finds the consent issue MOOT.

      IT IS FURTHER ORDERED that Defendants submit their Answer to

Plaintiff’s Amended Complaint by Monday, December 30, 2019.

      IT IS FURTHER ORDERED that Plaintiff and Defendants meet with the

Court on Friday, January 10, 2020 at 9:30 a.m. for a Scheduling Conference.

      SO ORDERED.

Dated:       December 11, 2019
                                              /s/Gershwin A. Drain
                                              HON. GERSWHIN A. DRAIN
                                              United States District Judge


                           CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
             December 11, 2019, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                         12
